Citation Nr: 0705423	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1975.  He had additional unverified active service 
and service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The veteran testified at a Travel Board hearing before the 
undersigned acting Veterans Law Judge in December 2006.

The veteran submitted additional evidence at the hearing with 
a waiver of consideration by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c)(2006).  The 
Board will consider the evidence in its appellate review.  


FINDINGS OF FACT

1.  Prior to March 1, 2005, the veteran's PTSD was manifested 
by anxiety, panic attacks, anger, difficulty sleeping, 
depression and problems with concentration and memory.

2.  Since March 1, 2005, the veteran's PTSD has caused total 
occupational and social impairment.

3.  Prior to March 1, 2005, the veteran's service-connected 
disabilities consisted of PTSD, evaluated as 50 percent 
disabling, bilateral pes planus, evaluated as 10 percent 
disabling, tinnitus, evaluated as 10 percent disabling, and 
hearing loss rated at a noncompensable level.  His combined 
service-connected disability rating was 60 percent.

4.  Prior to March 1, 2005, the veteran's service-connected 
disabilities were not of such nature and severity as to 
prevent him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  Since March 1, 2005, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411 
(2006).

2.  Prior to March 1, 2005, an award of TDIU was not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In regard to VA's duty to inform the veteran of the evidence 
needed to substantiate his claim; on receipt of a claim for 
benefits, VA will notify the veteran of the evidence that is 
necessary to substantiate the claim. VA will also inform him 
of which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
he provide any evidence in his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).

VA notified the veteran of the information and evidence that 
he was required to submit, including any evidence in his 
possession, the evidence that the RO would obtain on his 
behalf, and the evidence required to substantiate his claim 
for service connection for PTSD in September 2003 and in 
regard to his TDIU claim in January 2005.  The Board finds 
that VA has fulfilled its duty to inform the veteran.  
Further, in this case the veteran's claim for service 
connection for PTSD was substantiated when he was granted 
service connection in December 2003.

In a March 2006 letter, the RO provided the requisite 
notification regarding disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained VA 
treatment records, the veteran submitted both VA and private 
treatment records, and he also submitted letters from his VA 
physician.  Records from the Social Security Administration 
were obtained and associated with the claims folder.  The 
veteran was afforded a VA examination.  The veteran and his 
spouse testified at a Travel Board hearing.  The veteran has 
not indicated the existence of any other evidence that is 
relevant to this appeal. 

I.  Background

The veteran's original claim for service connection for PTSD 
was received on August 18, 2003.  At that time he was service 
connected for bilateral first degree pes planus with a 
noncompensable disability rating.  The veteran was also 
claiming entitlement to nonservice-connected disability 
pension benefits and requested that that portion of his claim 
be worked first.  At that time he said that he last worked in 
June 2003.

The veteran submitted a copy of a physical examination report 
prepared by a VA physician in August 2003.  The report noted 
that the veteran was treated for coronary artery disease 
(CAD) and had undergone coronary artery bypass graft (CABG) 
surgery in June 2003.  

The veteran submitted records from the Vet Center in Atlanta, 
Georgia, and a statement from F. Nelson, MSW, at the Vet 
Center.  The records related to treatment provided from July 
2003 to September 2003.  The veteran was initially seen in 
July 2003 after being referred by the state department of 
veterans services.  The screening entry noted the veteran to 
have recently had bypass surgery.  He was also noted to be 
employed full time as a heating and air conditioning 
repairman.  He was not sure if his job would be available 
once he was medically cleared to return to work.  The veteran 
was referred for individual therapy.  Later entries noted 
that the veteran exhibited all of the symptoms of PTSD.  An 
August 2003, entry noted that the PTSD symptoms were becoming 
overwhelming and that the veteran's panic attacks were 
increasing.  An entry from September 2003, noted that the 
veteran had returned to work.  He reported that he felt his 
employer was trying to get rid of him.  Mr. Nelson also 
included a letter summary of the veteran's status in 
September 2003.  He reported that the veteran had severe 
social impairment and that the PTSD symptoms resulted in 
severe limitations in employment.

The veteran also submitted VA outpatient clinical records 
dated in July and September 2003, respectively.  The July 
2003 entry noted the veteran was on his initial visit to be 
evaluated for PTSD and depression.  The September 2003 entry 
was from the psychiatry clinic and prepared by Dr. V.G.B.  
The VA physician listed a number of symptoms for the veteran 
and said that he had experienced an increase in his 
symptomatology with developments in Iraq.  The veteran 
reported that he did not realize that he had suffered with 
PTSD for many years.  He noted that his current employer may 
be trying to get rid of him.  The veteran was diagnosed with 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 50.

The veteran was granted service connection for PTSD by way of 
a rating decision dated in December 2003.  He was awarded a 
30 percent disability rating effective from August 18, 2003, 
the date his claim was received.  His combined service-
connected disability rating at that time was 30 percent.  The 
veteran was also granted entitlement to nonservice-connected 
disability pension benefits at the same time.  This was based 
on the veteran's report on his claims form that he last 
worked in June 2003.  

The veteran's notice of disagreement with the 30 percent 
rating was received in January 2004.  The veteran submitted 
additional records, and statements from Mr. Nelson, through 
August 2004.  The veteran was noted to be concerned about 
world events and terrorist attacks.  He experienced high 
levels of anxiety and daily panic attacks.  He was noted to 
be having a hard time in reducing the stress in his life.  An 
entry dated in October 2003 noted that the veteran expressed 
concern of being fired at work.  Additional entries noted 
that the veteran was experiencing increased isolation and 
panic attacks.  An entry dated in December 2003 reported that 
the veteran had been let go from his job.  The veteran was 
noted to have increased anxiety and panic attacks, isolation 
and was not completing tasks.  An entry from a week later 
reported that the veteran experienced increasing intrusive 
thoughts and sleep disturbance since he was not working.  
This was also noted by Mr. Nelson in a letter from January 
2004.  The remaining entries, and another letter from Mr. 
Nelson in August 2004, reflect similar complaints from the 
veteran regarding his symptomatology.

The veteran's PTSD disability rating was increased to 50 
percent in September 2004.  The effective date of the rating 
was established as August 18, 2003.  The veteran's total 
combined service-connected disability rate as of that date 
was now 50 percent.  

The veteran also submitted a claim for a total disability 
evaluation based on individual unemployability (TDIU) in 
September 2004.  He reported that he had last worked in 
November 2003.  The veteran also reported having completed 
high school with no other significant training listed.

Associated with the claims folder are records from the Social 
Security Administration (SSA) that were received in October 
2005.  The records show that the veteran was determined to be 
totally disabled as a result of ischemic heart disease and 
disorders of the thyroid.  The date of disability was given 
as June 30, 2003, a date that coincides with the veterans 
CABG surgery.  The veteran's PTSD is not listed as a 
disabling condition and is mentioned only briefly in the 
records.  

The veteran was afforded a VA examination in November 2005.  
The veteran reported a difficulty with sleeping for 30 years 
due nightmares.  The examiner reported that the veteran was 
receiving treatment and was taking psychotropic medications 
as part of that treatment.  The veteran reported receiving 
psychotherapy every week over the last year without good 
results.  The veteran reported having had a number of jobs 
since service.  He said that he had had trouble getting along 
with co-workers.  The veteran said that he now limited his 
social activities and that he could not tolerate crowds.  He 
reported that he last worked as an apartment maintenance 
worker in 2002 and was terminated because he could not get 
along with his supervisors.  The examiner said that the 
veteran's orientation was within normal limits and that his 
appearance and hygiene were appropriate.  The veteran was 
said to easily become tearful.  Affect and mood were said to 
be abnormal with flattened affect.  Communication and speech 
were within normal limits and panic attacks were absent on 
examination.  There was no delusion and no history of 
hallucination.  The examiner said the veteran's thought 
processes were appropriate and there was no impairment of 
judgment.  The veteran's memory was said to be impaired to a 
mild degree with things such as forgetting names, directions, 
and recent events.  There was no evidence of suicidal or 
homicidal ideation.

The diagnosis was PTSD.  The examiner provided a GAF score of 
70.  He also said that the veteran had difficulty in 
establishing and maintaining effective work and social 
relationships because he was isolative.  

The veteran submitted private medical records dated in 
December 2005 and February 2006.  The records related to a 
recent diagnosis of a mass in his brain that was believed to 
be malignant.  He was also diagnosed with a seizure disorder.  
The records were submitted to show that the veteran had a 
serious health condition and to request that action on his 
claim be expedited.

Associated with the claims folder are VA outpatient treatment 
records for the period from April 2003 to February 2006.  The 
records reflect that the veteran was seen on a recurring 
basis, approximately every three months beginning in July 
2003, and more frequently beginning in 2005.  The veteran was 
seen by the same VA physician, Dr. V.G.B. that provided the 
original VA diagnosis of PTSD in September 2003.  In 
September 2003 the veteran was noted as still employed but 
worried about losing his job.  The veteran was said to have 
significant social and occupational impairments secondary to 
his PTSD.  He was assigned a GAF score of 50.  In December 
2003 the veteran reported that he was fired from his job on 
the day before Thanksgiving.  The veteran reported fleeting 
homicidal thoughts but said he would not act on them because 
of his grandchildren.  The veteran also complained of 
periodic increases in his symptoms of nightmares, flashbacks, 
intense distress with reminders of war, intrusive thoughts, 
avoidance behavior, isolative behavior, survivor's guilt, 
hypervigilence, restricted range of feelings, reduced 
interest, feeling of detachment from others, increased 
startle reflex, and sleep problems.  He was again given a GAF 
score of 50.  

The veteran was seen in March 2004 with increased symptoms of 
anger.  He related incidents involving road rage and dealing 
with a neighbor over a dog.  He reported that he was more 
isolated from his wife and from his children and 
grandchildren.  In May 2004 the physician said that the 
veteran had severe social and occupational impairments.  The 
veteran continued to express problems with his anger on 
further visits.  In October 2004 he reported that he was 
involved in a fight at a wedding.  The veteran's GAF score 
remained at 50 for the ongoing treatment.

In March 2005 the physician reported that the veteran was 
experiencing several additional stressors in his life 
regarding the health of his wife and his brother that added 
to his inability to cope.  The veteran was assigned a GAF 
score of 45.  The veteran was seen again in April 2005.  The 
veteran noted that he had had trouble with the SSA when he 
reported his brother's death.  The SSA got the information 
mixed up and thought the veteran was dead.  He also said that 
his wife had had to calm him down on many occasions.  He was 
forced to drive because of his wife's arthritis and he tried 
not to get angry at other drivers.  Dr. V.G.B. again noted 
that the veteran had severe social and occupational 
impairment secondary to PTSD.  She also stated that the 
veteran was unemployable and considered totally and 
permanently disabled.  She gave a GAF score of 48.  The 
remaining psychiatric clinic outpatient entries contained the 
same findings although the veteran was provided a GAF score 
of 45 on the later clinical entries.  

The Board notes that Dr. V.G.B. also wrote several letters on 
behalf of the veteran.  In a March 2005 letter, Dr. V.G.B. 
said that the veteran suffered with most of the 
symptomatology that went with a diagnosis of PTSD.  She also 
said that he was unable to work secondary to the severity of 
the PTSD symptoms and she considered him to be 100 percent 
disabled from his PTSD.

Dr. V.G.B. wrote similar letters in July 2005, April 2006, 
and November 2006.  Her assessment was that the veteran was 
totally and permanently disabled as a result of his PTSD 
symptoms.

The veteran's disability rating for his pes planus was 
increased to 10 percent in April 2005.  The effective date 
was as of May 24, 2004.  His combined disability rating as of 
that date was 60 percent.  Previously it was 50 percent as of 
August 18, 2003.

The veteran was also granted service connection for tinnitus 
and bilateral hearing loss in March 2006.  He was awarded a 
10 percent rating for his tinnitus and a noncompensable 
rating for his hearing loss.  The effective date for service 
connection and the disability ratings was May 24, 2004.  A 
result of this rating action the veteran's combined 
disability rating, as of May 24, 2004, remained at 60 
percent.  

The veteran testified regarding his PTSD symptoms and 
inability to work in December 2006.  He also submitted 
evidence that included a statement from his wife.  She noted 
that the veteran had a long history of having a temper and 
not being able to get along with people.  She noted he had 
had a number of fights.  She said she had had to become the 
prime driver because of his anger.  She also said that the 
veteran had shot a neighbor's dog that used to chase her and 
"the kids" when they would go for the mail.  

II.  Analysis

PTSD

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD is presently rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  Under 
Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61-70 
is defined as "some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
41-50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid.  

The veteran first sought service connection for PTSD in 
August 2003 after he had been referred to the Vet Center for 
evaluation.  The Vet Center records and early VA outpatient 
records served as the basis for his 50 percent rating as of 
September 2004.  At that time the veteran was engaged in 
therapy and quarterly outpatient VA treatment.  His symptoms 
were, for the most part, static and he carried a GAF score of 
50.  The veteran had also been employed up until November 
2003 when his employment was terminated due to nonservice-
connected health reasons.

However, there was a noticeable change in the veteran's 
reported symptoms beginning with his VA visit on March 1, 
2005.  The examiner said that he had experienced increased 
symptoms due to health issues involving his wife and brother.  
The result of the increase in symptoms was that she said the 
veteran was unemployable as a result of his PTSD and assigned 
a GAF of 45, the first change in GAF score since she first 
saw the veteran in September 2003.  Moreover, Dr. V.G.B. 
wrote a letter in March 2005 wherein she stated the veteran 
was unable to work because of his PTSD and was considered to 
be 100 percent disabled.  Her later clinical entries, and 
letters, repeated the same findings. 

The Board notes the results of the November 2005 VA 
examination and the assignment of a GAF score of 70.  This 
examination stands out when compared with the consistent 
outpatient entries from Dr. V.G.B.  It also is in contrast to 
the Vet Center records.  Although there is no "treating 
physician rule" within the scope of VA disability 
compensation, the stark contrast in assessments cannot be 
overlooked in this case.  The veteran's symptoms were 
consistently reported by both sources of treatment, and the 
VA records remained consistent even after the date of the VA 
examination.  

The evidence of record does not establish that the veteran 
meets the precise symptomatology listed for a 100 percent 
disability rating as called for in the Schedule for Rating 
Disabilities.  38 C.F.R. § 4.130.  In fact, his symptoms as 
described in the records, do not meet the criteria for a 70 
percent rating.  The evidence shows that the veteran does 
have some impaired impulse control, and panic.  He also 
clearly has an impairment in establishing and maintaining 
effective work and social relationships.  Nevertheless, this 
is not the end of the analysis.

The Board finds that the totality of the evidence, and 
resolving all reasonable doubt in favor of the veteran, 
supports a conclusion that the veteran is 100 percent 
disabled as contemplated by the rating criteria.  The 
evidence establishes that there is total occupational and 
social impairment.  There are VA outpatient treatment records 
commenting on the severity of the veteran's symptoms, most 
specifically beginning with the March 1, 2005, entry.  
Further, the VA physician has consistently maintained that 
the veteran is unemployable from that date directly as a 
result of his service-connected PTSD.  She assigned GAF 
scores of 50, 48, and 45.  A GAF score of 41 to 50 is 
reflective of someone that is unable to work.  See Bowling v. 
Principi, 15 Vet. App. 1, 14-15 (2001).  Moreover, the 
veteran has continued to receive regular therapy since July 
2003 with no obvious improvement in his overall psychiatric 
status.  

The Board finds that the evaluation of the veteran's PTSD 
should be increased for a separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
126.  With reasonable doubt resolved in the veteran's favor, 
a 100 percent rating can be said to be reflective of the 
veteran's disability from March 1, 2005, the date Dr. V.G.B. 
first made the assessment the veteran was unemployable due to 
total social and occupational impairment.  

As noted in the prior discussion, the evidence does not 
support a rating of 70 percent prior to March 1, 2005.  
Further, there no evidence to establish that the veteran had 
total social and occupational impairment from PTSD prior to 
that date.  The evidence establishes a definite and 
identifiable increase in symptomatology at that time that is 
evidenced by both the clinical record and independent letter 
written by the VA physician.  Accordingly, there is no basis 
for a rating in excess of 50 percent prior to March 1, 2005.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

However, when a veteran is in receipt of a 100 percent 
schedular rating he is not eligible for an award of TDIU.  
Green v. West, 11 Vet. App. 472, 476 (1998).  The veteran 
filed a claim for TDIU in September 2004.  In light of the 
determination that the veteran's PTSD is 100 percent 
disabling as of March 1, 2005, the issue is whether the 
veteran can establish entitlement to a TDIU rating prior to 
March 1, 2005.  

Prior to March 1, 2005,  the veteran's service-connected 
disabilities consisted of his PTSD, evaluated as 50 percent 
disabling, bilateral pes planus, evaluated as 10 percent 
disabling, tinnitus, evaluated as 10 percent disabling, and a 
noncompensable hearing loss.  His combined service-connected 
disability rating was 50 percent from the date of his claim 
in August 2003 and 60 percent from May 24, 2004.  As such, 
the veteran did not meet the criteria for consideration for 
entitlement to TDIU on a schedular basis since his ratings 
for his several disabilities do not satisfy the percentage 
requirements of 38 C.F.R. § 4.16.  

It should be pointed out that the veteran may be entitled to 
TDIU on an extraschedular basis if it is established that he 
is unable to secure or follow substantially gainful 
employment as a result of the combined effect of his service-
connected disability. 38 C.F.R. § 4.16(b).  Consequently, the 
Board must determine whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, an 
inability to work due to non-service-connected disabilities 
or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In 
making its determination, VA considers such factors as the 
extent of the service-connected disabilities, and employment 
and educational background. 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

The veteran's work history is set out in some detail in the 
SSA records.  He had either been employed as a warehouse 
manager or working in apartment maintenance since 1988.  His 
last several years of work involved working with heating and 
refrigeration.  

The evidence of record shows that the veteran underwent CABG 
surgery in June 2003.  He was off from work as a result of 
the surgery and necessary recovery period.  The veteran 
returned to work in September 2003.  He was let go from his 
job in November 2003.  There is no probative evidence to show 
that this was the result of any service-connected disability.  
Moreover, the SSA records show that the veteran was 
determined to be totally disabled as a result of ischemic 
heart disease and a thyroid condition as of June 2003, when 
he first had heart surgery.  The SSA records made little 
reference to the veteran's PTSD or other service-connected 
disabilities.  VA granted the veteran entitlement to 
nonservice-connected disability pension benefits as a result 
of his physical condition following his heart surgery.  

While the veteran has been unemployed since November 2003, 
the evidence does not demonstrate that it was the result of 
any service-connected disability, to include his PTSD.  The 
evidence shows it was related to nonservice-connected 
conditions, especially his heart disease and surgery.  The 
veteran has not alleged that he has attempted to obtain any 
other employment since that time.  The evidence indicates 
that, based on education, experience, and disabling 
manifestations of the veteran's service-connected 
disabilities, the veteran was not precluded from engaging in 
gainful employment at any time prior to March 1, 2005.  


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted from March 1, 2005, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
prior to March 1, 2005, is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


